ACCEPTED
                                                                               04-15-00049-CV
                                                                   FOURTH COURT OF APPEALS
                                                                        SAN ANTONIO, TEXAS
                                                                          11/3/2015 1:06:03 PM
                                                                                KEITH HOTTLE
                                                                                        CLERK

                          NO. 04-15-00049-CV

                                                               FILED IN
                                                        4th COURT OF APPEALS
                       IN THE COURT OF APPEALS           SAN ANTONIO, TEXAS
                   FOURTH COURT OF APPEALS DISTRICT     11/3/2015 1:06:03 PM
                                                          KEITH E. HOTTLE
                          SAN ANTONIO, TEXAS                    Clerk




 MORNINGSIDE MINISTRIES, D/B/A MORNINGSIDE MINISTRIES AT THE MANOR
         AND THE MORNINGSIDE MINISTRIES FOUNDATION, INC.,
                                              Appellants
                                vs.

         ROSA LEE RODRIGUEZ, AS NEXT FRIEND OF FLORA MENDEZ,
                                                 Appellee


            On Appeal from the 166th Judicial District Court
                         Bexar County, Texas
                  The Hon. Laura Salinas, Presiding


                  AGREED MOTION TO ABATE APPEAL
                     TO FINALIZE SETTLEMENT


TO THE HONORABLE JUSTICES OF THE COURT:

     Appellants Morningside Ministries d/b/a Morningside Ministries at

the Manor and The Morningside Ministries Foundation, Inc., and Appellee

Rosa Lee Rodriguez, as next friend of Flora Mendez, respectfully file this

agreed motion requesting that this appeal be immediately abated for 30
days in order to the parties to finalize their settlement agreement. As good

cause, the parties would show the following:

                                      I.

      On November 3, 2015, the parties agreed to settle the case underlying

this appeal. One of the conditions of that settlement is that no opinion be

issued in this appeal.

                                      II.

      This appeal has been fully briefed and was submitted without oral

argument on September 30, 2015. In order that they may finalize the

settlement agreement, the parties request that this appeal be immediately

abated for 30 days.

      WHEREFORE,         Appellants         Morningside   Ministries   d/b/a

Morningside Ministries at the Manor and The Morningside Ministries

Foundation, Inc., and Appellee Rosa Lee Rodriguez, as next friend of Flora

Mendez, pray that this motion be granted and that the appeal be

immediately abated for 30 days to permit the parties to finalize their

settlement agreement.




                                      2
Respectfully submitted,

HOUSTON DUNN, PLLC
Nissa M. Dunn
State Bar No. 14766450
4040 Broadway, Suite 440
San Antonio, Texas 78209
(210) 775-0880 – Telephone
(210) 826-0075 – Fax
nissa@hdappeals.com

By: /s/ Nissa M. Dunn
Nissa M. Dunn
ATTORNEYS FOR APPELLANTS

LAW OFFICE OF BETH WATKINS
Beth Watkins
State Bar No. 24037675
926 Chulie Drive
San Antonio, Texas 78216
(210) 225-6666 – Telephone
(210) 225-2300 – Fax
Beth.Watkins@WatkinsAppeals.com

By: /s/ Beth Watkins
Beth Watkins
ATTORNEYS FOR APPELLEE




  3
                       CERTIFICATE OF SERVICE

     I certify that a true and correct copy of the foregoing document was
served on November 3, 2015 electronically and/or by e-mail to:


Harold J. Lotz, Jr.                     J. Gregory Myers
Alexis A. Scott                         Andrew Taleghany
1210 Nacogdoches Road                   Myers Doyle
San Antonio, Texas 78209-3338           7676 Woodway, Suite 350
(210) 212-4100 – Telephone              Houston, Texas 77063
(210) 212-5700 – Telecopier             gmyers@myersdoyle.com
hlotz@lotzandassociates.com             ataleghany@myersdoyle.com
ascott@lotzandassociates.com
                                        ATTORNEYS FOR DEFENDANT
ATTORNEYS FOR APPELLANTS                QUINTIN BERRY

J. Thomas Rhodes, III
Tom Rhodes Law Firm, P.C.
126 Villita Street
San Antonio, Texas 78205
trhodes@tomthodeslaw.com

Thomas J. Henry
Curtis W. Fitzgerald, II
The Law Office of Thomas J. Henry
521 Starr Street
Corpus Christi, Texas 78410
thenry@thomasjhenrylaw.com
cfitzgerald@thomasjhenrylaw.com

ATTORNEYS FOR APPELLEE


                                              /s/ Nissa M. Dunn
                                                Nissa M. Dunn




                                    4